                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

EIBE SCOTT,                                   )
                                              )
       Plaintiff,                             )
                                              )
  v.                                          )      CIVIL ACT. NO. 1:16-cv-862-ECM
                                              )                   (WO)
COFFEE COUNTY SHERIFF                         )
DEPARTMENT, et al.,                           )
                                              )
       Defendants.                            )

                      MEMORANDUM OPINION and ORDER

       On September 27, 2019, the Magistrate Judge entered a Recommendation (doc.

61) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, and for good cause, it is

       ORDERED as follows:

       1. the Recommendation of the Magistrate Judge is ADOPTED;

       2. the Defendants’ motion for summary judgment is GRANTED;

       3. judgment is entered in favor of the Defendants;

       4. this case is DISMISSED with prejudice; and

        5. Costs are taxed against the Plaintiff for which execution may issue.

       A separate Final Judgment will be entered.

       Done this 24th day of October, 2019.

                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
